Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 5/4/2022, wherein claims 1,2,4-9, 13,14, 16-18, 21-24 are pending and claims 7,13,14,17,18, and 24 are withdrawn. 
Drawings
The drawings are objected to because it is unclear which area(s) are considered to be the rounded glide surface boundaries per claim 9. Please point out this structure in the figure(s).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 recites the limitation “the glide surface boundaries are rounded to provide stable contact with the support surface regardless of how each of the plurality of support members project from the attachment surface”. The limitation that the glide surface boundaries are rounded to provide stable contact with the support surface regardless of how each of the plurality of support members project from the attachment surface lacks support in the original disclosure and therefore constitutes new matter because the specification doesn’t discuss glide surface boundaries being rounded or  glide surface boundaries being rounded for the claimed reason. It is also not clear from the figures which area(s) is/are considered to be the rounded glide surface boundaries.
Claim 16 recites the limitation “each of the plurality of support members are cylindrical in shape”. The limitation that each of the plurality of support members are cylindrical in shape lacks support in the original disclosure and therefore constitutes new matter because the specification does not discuss this feature and applicant’s drawings (figs. 2B,2D) do not show the support members being cylindrical (i.e. having straight parallel sides and a circular or oval cross section).
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,8,9, 16, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear what is meant by “ the thickness of at least some of the plurality of  support members is of a greater and/or lesser magnitude to provide user customized elevation of the wearing hand above support surface”. How can the thickness of at least some of the plurality of  support members be both of a greater and lesser magnitude? What  are the greater and lesser magnitude in relation to? The thickness of at least some of the plurality of  support members is greater and/or lesser than what other structure?
Regarding claim 8, it is unclear how “ at least some of the plurality of support members are sized to fit more or less of the plurality of support members within an area defined by the palm panel attachment surface” is intended to further limit the claimed subject matter. Is the applicant trying to claim that the support members are different sizes from one another? Or simply that that they are sized to fit on an area of the palm panel attachment surface? 
Claim 9 recites the limitation " the glide surface boundaries" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what part is considered “the glide surface boundaries”. Applicant’s spec doesn’t discuss the feature and it is not clear which structure of the drawings is considered the “glide surface boundaries”.
Regarding claim 9, it is unclear what is meant by “ the glide surface boundaries are rounded to provide stable contact with the support surface regardless of how each of the plurality of support members project from the attachment surface” because the specification doesn’t discuss glide surface boundaries being rounded, or glide surface boundaries being rounded for any particular reason. It is not clear how stable contact would be provided regardless of how each of the plurality of support members project from the attachment surface.
Regarding claim 16, it is unclear what is meant by “each of the plurality of support members are cylindrical in shape” because applicant’s spec does not discuss this feature and applicant’s drawings (figs. 2B,2D) do not show the support members being cylindrical (i.e. having straight parallel sides and a circular or oval cross section).
Regarding claim 22, it is unclear what is meant by “the thickness of each of the plurality of support members are user configurable to establish a preferred palm support angle with respect to the support surface”. It sounds as though the applicant is claiming that the thickness of each of the support members is adjustable. Is this applicant’s intention?  Or did the applicant intend to claim that the support members have different thicknesses from one another so that the user can select support members of a desired thickness to adjust the palm support angle?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 , 8, 9, 16, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP2012133738)(rejection is mapped to the attached translation) in view of Fabry (U.S. Patent No. 5517694) in view of Mitchell (U.S. 20160066685) and further in view of Franzolino (U.S. Patent No. 6199211).
Regarding claim 1, Takayuki teaches a hand-wearable device (fig. 5) configurable to enhance manual manipulation  of a computer pointing device by a hand wearing the hand-wearable device (paras. 1,4),  the hand-wearable device comprising: a palm panel (5 excluding thumb portion) configured to cover at least a portion of a  palm of a hand (fig. 5) and having a  palm panel attachment surface (upper surface of 5 including portion of 5 that 1 is attached to);an interior volume (within 5 to receive a wearer’s hand) open at a wrist end (to receive a wearer’s hand) and a finger end (para. 11), the interior volume configured to receive the hand through the wrist end (fig. 5, para. 11); a thumb portion (thumb portion of 5), joined to the palm panel proximate to the finger end (fig. 5), the thumb portion being in communication with the interior volume and configured to receive therein  a thumb of the hand (fig. 5, para. 11);  and at least one support member (1,2,3,3A) having two surfaces (2,3) separated by a thickness (figs. 2,3), a first one of the surfaces being a glide surface (2) configured to reduce frictional forces between the wearing hand and a support surface (desk or mouse pad) (paras. 1,4,7), a second one of the surfaces being a support member attachment surface (3), configured to be removably coupled to the palm panel attachment surface (para. 11), wherein the at least one support member is user configurable  to provide enhanced support to the wearing hand against the support surface during manual manipulation of the pointing device (paras.1,4,7,9-12); but doesn’t specifically teach a back panel configured to cover a back of the hand, the back panel being joined to the palm panel to define the interior volume, the thumb portion, joined between both the palm panel and the back panel and a wrist securing portion, receive the hand and to secure the hand-wearable device thereto, the at least one support member being a plurality of support members, each having the two surfaces, the two surfaces being planar, wherein the plurality of support members is user configurable  to provide customized enhanced support to the wearing hand through multiple planar glide surfaces disposed against the support surface during manual manipulation of the pointing device.
Fabry teaches a glove (10) having a palm panel (palm panel of fig. 2) and back panel (back panel of fig. 1), the back panel configured to cover a back of the hand (fig. 1), the back panel being joined to the palm panel to define the interior volume (within the glove)(figs. 1-5), a thumb portion (28), joined between both the palm panel and the back panel (figs. 2-4), and a wrist securing portion (34), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the invention of Takayuki with a back panel configured to cover a back of the hand, the back panel being joined to the palm panel to define the interior volume, the thumb portion, joined between both the palm panel and the back panel and a wrist securing portion, protection and support to the dorsal side of the wearer’s hand and to allow adjustable securement of the invention around the wearer’s wrist.
	The Takayuki/Fabry combined reference fails to teach the at least one support member being a plurality of support members, each having the two surfaces, the two surfaces being planar, wherein the plurality of support members is user configurable  to provide customized enhanced support to the wearing hand through multiple planar glide surfaces disposed against the support surface during manual manipulation of the pointing device.
	Mitchell teaches a wrist and forearm support device (10) to provide ergonomic support for a user of computer related input devices (abstract) including a support member (16) having two planar surfaces (top surface of 16, bottom surface of 16, fig. 4) separated by a thickness (fig. 4), a first one of the surfaces being a glide surface configured to reduce frictional forces between the wearing hand and a support surface (para. 21), a second one of the surfaces being a support member attachment surface (top surface attaches to 12, fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the two surfaces of the Takayuki/Fabry combined reference planar (i.e. flat) in view of Mitchell in order to provide even and stable support to the wearer. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). The examiner notes that applicant’s originally filed specification doesn’t provide a particular reason for the two surfaces being planar.
The Takayuki/Fabry/Mitchell combined reference fails to teach the at least one support member being a plurality of support members, each having the two planar surfaces, wherein the plurality of support members is user configurable  to provide customized enhanced support to the wearing hand through multiple planar glide surfaces disposed against the support surface during manual manipulation of the pointing device.
Franzolino teaches a similar hand-wearable device (10) having a plurality of support members (52a,52b) each having two surfaces (upper surface, fig. 3, lower surface attached directly to the palm panel), the plurality of support members being attached to a palm panel (attached to palm of 10)(col. 4, lines 32-41, col. 5, lines 3-7) (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one support member of the Takayuki/Fabry/Mitchell combined reference as a plurality of support members such that each of the support members has the two planar surfaces in view of Franzolino, in order to provide increased flexibility to the wearer.  The plurality of support members of the combined reference is user configurable  to provide customized enhanced support to the wearing hand through multiple planar glide surfaces disposed against the support surface during manual manipulation of the pointing device because the supports are designed to be attached and detached via adhesive surface and resin dots (paras. 4, 11 of Takayuki) and therefore can be placed so as to provide customized enhanced support to the wearing hand through multiple planar glide surfaces disposed against the support surface during manual manipulation of the pointing device.
Regarding claim 2, the Takayuki/Fabry/Mitchel/Franzolino combined reference teaches the thickness of at least some of the plurality of support members is of a greater and/or lesser magnitude to provide user customized elevation of the wearing hand above (the plurality of support members have a thickness greater than thinner pieces of material and thinner than thicker pieces of material. The examiner notes that the claim does not recite what the at least some of the plurality of support members has  a greater and/or lesser magnitude of thickness than. The thickness of the support members would provide user customized elevation of the wearing hand above because the user can remove and replace them on the device as desired (paras. 4, 11 of Takayuki) and 3 of the support members is cushioning material that can conform to the wearer’s palm thereby allowing variable thickness (para. 9 of Takayuki)).

Regarding claim 4, the Takayuki/Fabry/Mitchel/Franzolino combined reference teaches the palm panel further includes comfort padding (soft synthetic resin dots, para. 11, would provide an amount of comfort padding).
Regarding claim 8, the Takayuki/Fabry/Mitchel/Franzolino combined reference teaches at least some of the plurality of support members are sized to fit more or less of the plurality of support members within an area defined by the palm panel attachment surface (fig. 5 of Takayuki, fig. 3 of Franzolino, support members are sized to fit within an area on the palm panel attachment surface and can be attached and detached, (paras. 4, 11 of Takayuki)).
Regarding claim 9, the Takayuki/Fabry/Mitchel/Franzolino combined reference doesn’t specifically teach the glide surface boundaries are rounded to provide stable contact with the support surface regardless of how each of the plurality of support members project from the attachment surface.
Franzolino  further teaches the support members (52a,52b) having rounded boundaries (fig. 3) that can provide stable contact with a support surface regardless of how each of the plurality of support members project from the attachment surface (has the claimed structure and therefore would be expected to achieve the claimed functionality).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the support members of the Takayuki/Fabry/Mitchel/Franzolino combined reference so as to have rounded glide surface boundaries to provide stable contact with the support surface regardless of how each of the plurality of support members project from the attachment surface in view of Franzolino in order to better fit the curved shape of a wearer’s hand.  Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). The examiner notes that applicant’s originally filed specification doesn’t provide a particular reason for the rounded shape of the glide surface boundaries.
Regarding claim 16, the Takayuki/Fabry/Mitchel/Franzolino combined reference doesn’t specifically teach each of the plurality of support members are cylindrical in shape.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made each of the plurality of support members cylindrical in shape because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). The examiner notes that applicant’s originally filed specification doesn’t provide a particular reason for each of the plurality of support members being cylindrical in shape.

Regarding claim 21, the Takayuki/Fabry/Mitchel/Franzolino combined reference teaches the wrist securing portion includes a wrist securement strap (38) and wrist covering portion (34 excluding 38), the wrist covering portion including a patch of hook/loop closure material (44), and the wrist securement strap having a cooperative patch of hook/loop closure material (40)(col. 3, lines 3-15 of Fabry).
Regarding claim 22, the Takayuki/Fabry/Mitchel/Franzolino combined reference teaches the thickness of each of the plurality of support members are user configurable to establish a preferred palm support angle with respect to the support surface.(3 of the support members is cushioning material that can conform to the wearer’s palm (para. 9 of Takayuki) and therefore, the thickness of each of the plurality of support members are user configurable to establish a preferred palm support angle with respect to the support surface).
Regarding claim 23, the Takayuki/Fabry/Mitchel/Franzolino combined reference teaches the pointing device is a computer mouse (paras. 1,4).


Claim 5 is /are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP2012133738)(rejection is mapped to the attached translation) in view of Fabry (U.S. Patent No. 5517694) in view of Mitchell (U.S. 20160066685) in view of Franzolino (U.S. Patent No. 6199211), and further in view of Gunn (U.S. Patent No. 5829057).
Regarding claim 5, the Takayuki/Fabry/Mitchel/Franzolino combined reference fails to teach the glide surface is made from polytetrafluoroethylene.
Gunn teaches a glove (fig. 1) including a glide surface (10) (col. 2, lines 52-54) formed of polytetrafluoroethylene to impart a low coefficient of friction (col. 3, lines 62-67, col. 4, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the glide surface of the combined reference from polytetrafluoroethylene in view of Gunn since it has been held to be within the general skill of a worker in the art to select a known material (polytetrafluoroethylene) on the basis of its suitability for the intended use (providing a low coefficient of friction surface for gliding) (MPEP 2144.07).

Claim 6 is /are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki (JP2012133738)(rejection is mapped to the attached translation) in view of Fabry (U.S. Patent No. 5517694) in view of Mitchell (U.S. 20160066685) in view of Franzolino (U.S. Patent No. 6199211), and further in view of Holland (U.S. 20140352030).

Regarding claim 6, the Takayuki/Fabry/Mitchel/Franzolino combined reference teaches using adhesive to attach the support member to the palm panel (para. 9) but fails to teach the support member attachment surface and the palm panel attachment surface each include a patch of hook/loop closure material.
Holland teaches a pad that can be attached to a glove via adhesive or hook and loop material (paras.  7,34), wherein when hook and loop material is employed, the pad attachment surface and the glove  attachment surface each include a patch of hook/loop closure material (para. 34) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the adhesive of the combined reference with hook/loop closure material such that the support member attachment surface and the palm panel attachment surface each include a patch of hook/loop closure material in view of Holland because doing so would be substituting one known fastener for another known fastener to obtain the predictable results of releasably attaching the support member to the palm panel.
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered.
Regarding applicant’s argument that there can be no suggestion or motivation to modify Takayuki to have a planar surface because it changes the intended mode of operation when eliminating a curve spanning across a single glide surface, the examiner contends that the ambition of Takayuki is to provide a sliding board that makes PC mouse operation smooth (paras. 2-4). Mitchell teaches a similar device (10) to provide ergonomic support for a user of computer related input devices (abstract) including a support member (16) having two planar surfaces (top surface of 16, bottom surface of 16, fig. 4) including a glide surface configured to reduce frictional forces between the wearer’s hand/arm and a support surface (para. 21) (i.e. the same purpose as Takayuki). 

Therefore, one of ordinary skill in the art would recognize that changing the curved surfaces of Takayuki to planar surfaces in view of Mitchell would not destroy the functionality of Takayuki. The examiner also notes that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). Applicant’s originally filed specification doesn’t provide a particular reason for the two surfaces being planar. The examiner also does not find any teaching in Takayuki that teaches away from the support member having planar surfaces. 
Regarding applicant’s argument that Takayuki fails to teach claim 2 because it fails to teach variable thickness of the support member, the examiner contends that it is not clear what the applicant is intending to claim with claim 2 as outlined in the 112(b) rejection above. Nevertheless, The thickness of the support members would provide user customized elevation of the wearing hand above because the user can remove and replace them on the device as desired (paras. 4, 11 of Takayuki) and 3 of the support members is cushioning material that can conform to the wearer’s palm thereby allowing variable thickness (para. 9 of Takayuki)).
Regarding applicant’s argument per claim 8 that Takayuki fails to teach variable sizing  to provide an adjustable number of supports to be fit within an area of an attachment surface and there is no teaching to suggest Takayuki being broken into multiple support members, the examiner contends that it is not clear what is being claimed in claim 8 as outlined in the 112(b) rejection above. Claim 8 does not require supports being different sizes from one another. The combined reference teaches  support members are sized to fit within an area on the palm panel attachment surface (fig. 5 of Takayuki, fig. 3 of Franzolino )and can be attached and detached  (paras. 4, 11 of Takayuki)) thereby meeting applicant’s claim limitation in as much as is claimed by the applicant.
Regarding applicant’s argument per claim 22 that Takayuki fails to teach differing thicknesses, the examiner contends that  3 of the support members is cushioning material that can conform to the wearer’s palm (para. 9 of Takayuki) and therefore, the thickness of each of the plurality of support members are user configurable to establish a preferred palm support angle with respect to the support surface. Therefore Takayuki as part of the combined reference discloses the claim limitation in as much as is claimed by the applicant.

Applicant’s remaining arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732